AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

UNITED STATES DISTRICT (‘oURT
soUTHERN DISTRICT oF CALIFoR\HA APR 014 2019

 

 

UNITED STATES OF AMERICA JUDGMENT IN A Q_REMMWNSECOURT
V (F or Offenses ComnTSQUUEiiM§TRH§/PQE&HP'EM
. BY D
oMAR soLls-JosE (1)

 

Case Number: 3:19-CR-00388-GPC

 

Kris J. Kraus
Defendant’s Attomey
USM Number 48889-208
[] _
THE DEFENDANT:
pleaded guilty to count(s) l Of the lnfOrmatiOl'l

 

\:l was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
811326(A),(B) - Attempted Reentry Of Removed Alien (Felony) l
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

E
|:l

>14

|:l

K{

The defendant has been found not guilty on count(s)

 

Count(s) is dismissed on the motion of the United States.

 

Assessment : $lO0.00 - Waived

JVTA Assessment*: $

*Justice for Victims of Trafflcking Act of 2015, Pub. L. No. l 14-22.

Fine waived E Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attomey for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. lf ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Aoril 4. 2019

Date of Imposition of Sentence

HON. GONZALO P. CURIEL
UNITED STATES DISTRICT JUDGE

AO 245B (CASD Rev. l/ 19) Judgment in a Criminal Case

 

DEFENDANT: OMAR SOLIS-JOSE (l) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-00388-GPC

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Time served as to count l

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

lj[l

l:l The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
E at A.M. on

 

 

[:| as notified by the United States Marshal.
m The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
E on or before
l:| as notified by the United States Marshal.

E as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on tO
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3 : 19-CR-00388-GPC

